Citation Nr: 0904550	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant should be recognized as the veteran's 
surviving spouse for VA purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired in November 1962 after more than 19 
years' active service.  He died in January 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In May 2008, the appellant testified at a hearing before the 
Board at the RO; the undersigned Veterans Law Judge presided.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1977; 
they were legally divorced in January 1984.  They 
subsequently remarried in July 1984.  

2.  The appellant and the veteran were separated beginning in 
1995 or 1996 without the fault of the appellant.  

3.  The veteran died in January 2004.  




CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 
101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.204, 3.205 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2008).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.53.  Additionally, the law provides that a spouse 
is a person of the opposite sex who is a husband or a wife.  
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A wife is a person 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j); 3.50(a).  

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).  

The appellant contends that she is entitled to VA death 
benefits based upon her status as the surviving spouse of the 
veteran.  

The record shows that the appellant and the veteran were 
married in July 1977.  Court documents indicate that they 
were divorced in January 1984.  They subsequently remarried, 
as evidenced by a marriage certificate dated in July 1984.  A 
death certificate is of record showing the veteran's death in 
January 2004; alcoholism is listed among the significant 
conditions contributing to death.  The death certificate 
states that, at the time of the veteran's death, he was 
married to, but legally separated from, the appellant.  

Also of record is a court document, dated in January 2003, 
decreeing the legal separation of the veteran and the 
appellant.  

At her Board hearing, the appellant testified that, 
throughout their marriage, the veteran would have bouts of 
drinking and had an abusive nature.  She stated that his 
drinking bouts would occur every three or four months, during 
which he would "just disappear;" she indicated, however, 
that he would always return.  The appellant testified that in 
about September 1995, the veteran left for the last time, and 
that she eventually learned that he was living in an assisted 
living facility.  She further stated that the veteran wanted 
a divorce, but that she would only give him a legal 
separation; she believed that the veteran was being pressured 
by two women to get a divorce from the appellant.  The 
appellant's representative argued at the hearing that her 
marriage to the veteran was "fraught with severe drinking, 
[and] physical and verbal abuse," and that the veteran had 
shown a pattern over the years of leaving the marital home 
and eventually returning.  He further argued that the 
appellant entered into the separation agreement "under a 
certain amount of duress."  


In July 2008, a letter was received from the appellant's 
daughter.  She indicated that she was about 12 when her 
mother married the veteran, and that she lived with them full 
time until she went to college, and intermittently during her 
college years until 1987.  She wrote that, from the time of 
their marriage, "he suffered from problems with alcoholism 
which manifested themselves in the form of binge drinking."  
The daughter stated that he would leave their home and go on 
drinking binges that would last anywhere from a few days to a 
couple years.  She wrote that, "[r]ightly or wrongly, my 
mother always accepted him back into our home - this was the 
nature of their relationship and the choice that my mom had 
made for her life."  She further stated that, "[w]hen he 
left the last time, which I believe was in 1996, we had no 
reason to conclude that this departure was any different from 
any other time that he had walked out on the family."  The 
appellant's daughter reported that, following that last 
departure, however, he "fell ill and ended up in a care 
facility, and so, through no choice or action of my mother's, 
this life long pattern ended."  

The appellant's contention that the veteran left their 
marital home on account of his alcoholism and through no 
fault of her own, on numerous occasions and finally in 1995 
or 1996, is corroborated by the written statement of her 
daughter.  There is no evidence to the contrary.  The 
veteran's death certificate supports their contentions 
regarding his alcoholism.  

The Board observes that the veteran and the appellant were 
legally separated in January 2003, as evidenced by a court 
decree.  The appellant's testimony that it was the veteran 
who sought the decree is supported by the caption on the 
court decree indicating that the veteran was the petitioner 
and that the appellant was the respondent.  The decree was 
signed by attorneys for the veteran and the appellant - and 
by the appellant herself.  

The law provides that the requirement that there must be 
continuous cohabitation from the date of marriage to the date 
of death of the veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  38 C.F.R. § 3.53(a).  

The Board finds that the evidence shows that the final 
separation of the veteran and the appellant in 1995 or 1996 
was due to the veteran's misconduct, without the fault of the 
appellant.  The Board also finds that the fact that the 
appellant signed the separation decree does not nullify the 
absence of fault on her part, inasmuch as the evidence shows 
that the decree was sought by the veteran, who exerted at 
least some degree of pressure on the appellant.  

Therefore, affording the appellant the benefit of the doubt, 
38 U.S.C.A. § 5107(b), the Board concludes that the criteria 
for continuous cohabitation have been met and that the 
appellant should be recognized as the veteran's surviving 
spouse for VA purposes.  

II.  Duties to notify and to assist

The law imposes on VA certain notice requirements, as well as 
a duty to assist claimants in substantiating their claims.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board finds that VA has substantially complied with the 
notice and duty to assist requirements.  In light of the 
favorable action taken herein, however, a detailed recitation 
of that compliance is not necessary, and the appellant is not 
prejudiced thereby.  




ORDER

The appellant is recognized as the veteran's surviving spouse 
for VA purposes.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


